Order filed July 2, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00034-CV
                                   ____________

                        HELEN MAYFIELD, Appellant

                                         V.

THE EAGLE NEWSPAPER, HOLLY HUFFMAN, MATTHEW WATKINS
       AND JOHN P. BARNWELL, CEO OF THE EVENING POST
       PUBLISHING CO., JOINTLY AND SEVERALLY, Appellees


                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-26254

                                    ORDER

      This is an appeal from a final summary judgment signed December 12,
2011. The appeal was abated for review of appellant’s claim of indigence. On
April 25, 2013, this court determined that appellant is entitled to proceed on appeal
without the advance payment of costs. By order issued April 25, 2013, the court
ordered the Harris County District Clerk to prepare and file a complete clerk’s
record in this appeal containing the documents listed in Texas Rule of Appellate
Procedure 34.5(a). The clerk’s record was ordered to be filed on or before May 28,
2013. The record was not filed. On June 4, 2013, the court notified the Harris
County District Clerk that the record was past due. No response was filed, and to
date, the record has not been filed. Accordingly, we issue the following order.

      We ORDER the Harris County District Clerk to prepare and file a complete
clerk’s record in this appeal containing the documents listed in Texas Rule of
Appellate Procedure 34.5(a) on or before August 1, 2013.

                                PER CURIAM




                                         2